IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Dana A. Crall,                                 :
                             Petitioner        :
                                               :
                     v.                        :   No. 538 C.D. 2016
                                               :   Submitted: September 30, 2016
Unemployment Compensation                      :
Board of Review,                               :
                    Respondent                 :



BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge1
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE MICHAEL H. WOJCIK, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                               FILED: March 13, 2018


       Dana A. Crall (Claimant) petitions for review of the March 9, 2016 Order of
the Unemployment Compensation (UC) Board of Review (Board) affirming a UC
Referee’s (Referee) Decision finding Claimant ineligible for UC benefits pursuant
to Section 402(e) of the UC Law (Law)2 because she engaged in willful misconduct
related to her work. On appeal, Claimant argues that: (1) the Board erred in
concluding that Claimant’s actions constituted willful misconduct because Diakon
Lutheran Social Ministries (Employer) failed to sustain its burden of proof under

       1
         This opinion was reassigned to the authoring Judge on January 2, 2018.
       2
         Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S.
§ 802(e). Section 402(e) provides that an employee is ineligible for UC benefits if “h[er]
unemployment is due to h[er] discharge or temporary suspension from work for willful misconduct
connected with h[er] work.” Id.
Section 402(e) of the Law; and (2) the Board’s findings are not supported by
substantial evidence. Discerning no error, we affirm.
      Claimant was employed by Employer from July 3, 2011, until July 9, 2015,
when she was suspended pending an investigation and subsequently discharged on
July 15, 2015. At the time of her discharge, Claimant was a full-time family therapist
counselor 2, the duties of which include traveling to and from client appointments at
locations outside the office. Employer would then reimburse Claimant’s mileage
upon her submission of a travel expense form completed pursuant to Employer’s
expense reimbursement policy. Claimant filed an internet claim for UC benefits,
stating that she was discharged for violating Employer’s work rule regarding the
falsification of documentation, which she denied. (Internet Initial Claims, R. Item
2.) The Altoona UC Service Center found that Claimant was ineligible for benefits
under Section 402(e) of the Law, concluding that Employer met its burden of
proving that Claimant’s actions in falsifying her mileage traveled constituted willful
misconduct and that Claimant did not show good cause for her actions.
      Claimant appealed to the Referee, asserting that her actions did not constitute
willful misconduct, she followed Employer’s rules and performed her work duties
to the best of her ability, and she requested a hearing. (Claimant’s Petition for
Appeal, R. Item 6.) After numerous continuances, a hearing on Claimant’s appeal
was held before the Referee on October 1, 2015. Claimant appeared, with counsel,
and testified. Employer appeared with its Tax Consultant Representative (Tax
Consultant) and two witnesses, Employer’s Executive Director (Executive Director)
and Clinical Team Leader. Documentary evidence was also entered into evidence.3

      3
        Numerous documents were entered into evidence, including Claimant’s signed
Acknowledgment of Employer’s Expense Reimbursement Policy and certification of compliance



                                           2
      Following the hearing, the Referee affirmed the UC Service Center’s
determination and concluded that Claimant was ineligible for benefits under Section
402(e) of the Law. The Referee did not credit Claimant’s testimony that she reported
her mileage correctly.      While acknowledging that some of Employer’s own
calculations obtained via MapQuest4 and used to verify Claimant’s mileage were
inaccurate, “[C]laimant’s reported miles should have been approximately 35 miles
less than . . . [E]mployer’s calculations[,]” and in some instances, Claimant’s miles
exceeded Employer’s calculations by over 100 miles. (Referee Decision at 2;
Finding of Fact (FOF) ¶ 6.) The Referee determined that there was no other reason
for the “vast discrepanc[ies]” in Claimant’s reported miles other than that she
falsified her reported mileage. (Referee’s Decision at 2.) The Referee concluded
that Claimant’s conduct constituted willful misconduct, in that she acted in disregard
of Employer’s interests and the standards of behavior that Employer has a right to
expect of its employees.
      Claimant appealed to the Board, arguing that the Referee erred by improperly
overruling her repeated hearsay objections to the testimony of Employer’s witnesses
because Employer did not present any competent evidence to support Employer’s
own calculations, obtained via MapQuest, of Claimant’s mileage or that Claimant’s
mileage was inaccurate or falsified. (Claimant’s Petition for Appeal to the Bd., R.
Item 11.) Claimant also argued, generally, that her actions do not constitute willful
misconduct.


with Employer’s Compliance Program and Code of Conduct, (Serv. Ctr. Exs. 6-7), a document
indicating Claimant’s successful completion of Code of Conduct training, (id., Ex. 8), and
Employer’s Code of Conduct, (id., Exs. 9-10). Employer offered Claimant’s expense forms for
May 2015 and June 2015, (Employer Exs. 1-2, R.R. at 64a-67a), and Employer’s Expense
Reimbursement Policy, (id., Ex. 3, R.R. at 69a-73a).
        4
          MapQuest is a free online mapping service.


                                            3
      The Board affirmed the Referee’s Decision, but made its own findings of fact,
in relevant part, as follows:

      2. As part of her job duties, the claimant would drive to client
         locations.

      3. The employer has an expense reimbursement policy that reimburses
         mileage to and from the employer’s location in Mechanicsburg, PA
         to the client location. Employees are required to accurately record
         their actual trip and mileage. Employees can use their odometer or
         Mapquest.com.

      4. The claimant was or should have been aware of the employer’s
         policy.

      5. When the executive director reviewed the claimant’s expense report
         for June 2015, she noticed that the claimant recorded driving 110
         miles between Newville, Carlisle, and Harrisburg, PA to visit
         clients. On another date the claimant recorded driving 182 miles
         between York, Carlisle, and Harrisburg, PA to visit clients.

      6. The employer began an investigation into the claimant’s reported
         expenses for May and June 2015.

      7. The employer matched the client initials on the form with the
         client’s address and used Mapquest to determine the distance from
         the employer’s office, if that was where the claimant indicated she
         left from or returned to, or, otherwise, the claimant’s home address
         in Harrisburg.

      8. For the month of June 2015, the claimant reported 3,246 miles
         driven, when the employer calculated a maximum of 1,903 miles
         driven.

      9. For the month of May 2015, the claimant reported 3,200 miles
         driven, when the employer calculated a maximum of 1,900 miles
         driven.

      10. The employer also tried different routes to try to make sense of the
         claimant’s numbers.



                                         4
      11. The claimant deliberately over-reported her mileage to obtain
         additional reimbursement. For example, on June 1, 2015, the
         claimant reported driving to York to Lancaster to two addresses in
         Carlisle and back for 222 miles, while the employer calculated the
         trip as 131.47 miles. On May 5, 2015, the claimant reported driving
         to Newville to Carlisle to three addresses in Harrisburg for 136
         miles, while the employer calculated the trip as 75 miles.

      12. On July 15, 2015, the executive director confronted the claimant
         about the mileage she reported. The claimant became emotional and
         upset, but could not explain the discrepancy between her numbers
         and the employer’s numbers.

      13. On July 15, 2015, the employer terminated the claimant’s
         employment for over-reporting her mileage on the reimbursement
         forms.

(Bd. Decision, FOF ¶¶ 2-13.) The Board resolved the conflicts in the testimony in
favor of Employer and credited the testimony of Employer’s witnesses. (Id. at 3.)
Specifically, the Board found that Clinical Team Leader credibly testified that
Claimant’s reported mileage “far exceeded any maximum [Clinical Team Leader]
could calculate using Mapquest, which was an acceptable method for the employees
to calculate and report mileage.” (Id.) The Board rejected Claimant’s argument that
the Referee improperly overruled Claimant’s hearsay objections to the testimony of
Employer’s witnesses on the basis that it “was not hearsay and was properly
authenticated by . . . [Clinical Team Leader’s testimony].” (Id.) The Board also
rejected Claimant’s testimony that, despite not always listing it on her expense
forms, she sometimes returned to Employer’s Mechanicsburg office between
assignments, thus increasing her mileage, because Claimant did not mention that fact
as a reason for the mileage discrepancies when questioned by Employer on July 15,
2015. (Id.) The Board further found that Claimant still over-reported her mileage
even on those dates that she did list returning to the Mechanicsburg office. In


                                         5
addition, the Board rejected Claimant’s testimony that she was not given an
opportunity to explain her side of the story at the meeting with Employer. (Id.)
Accordingly, the Board affirmed the Referee’s Decision finding Claimant ineligible
for benefits under Section 402(e) of the Law and concluded that Claimant had not
shown good cause for her actions. Claimant now petitions this Court for review of
the Board’s Order.5
       On appeal,6 Claimant first argues that some of the Board’s findings are not
supported by substantial evidence. Claimant challenges Findings of Fact Nos. 8-9,
and 11, in which the Board found that Claimant “deliberately over-reported her
mileage to obtain additional reimbursement[,]” which exceeded Employer’s
calculated maximum of miles driven in May 2015 and June 2015. (Bd. Decision,
FOF ¶¶ 8-9, 11.) Claimant essentially argues that these findings are not supported
by substantial evidence because the testimony of Employer’s witnesses constitutes
inadmissible hearsay. Claimant asserts that such testimony relied upon out-of-court
statements, i.e., MapQuest calculations, to prove that Claimant over-reported her


       5
          This Court’s standard of review is limited to determining whether constitutional rights
were violated, whether an error of law was committed, or whether necessary findings of fact are
supported by substantial evidence. Johns v. Unemployment Comp. Bd. of Review, 87 A.3d 1006,
1009 n.2 (Pa. Cmwlth. 2014). The Board’s findings are conclusive on appeal if the record, as a
whole, contains substantial evidence to support the findings. Mathis v. Unemployment Comp. Bd.
of Review, 64 A.3d 293, 299 (Pa. Cmwlth. 2013). “Substantial evidence is such relevant evidence
[that] a reasonable mind might accept as adequate to support a conclusion.” Am. Gen. Life and
Accident Ins. Co. v. Unemployment Comp. Bd. of Review, 648 A.2d 1245, 1248 (Pa. Cmwlth.
1994). In determining whether the Board’s findings are supported by substantial evidence, this
Court must “view the record in the light most favorable to the party that prevailed before the Board,
and give that party the benefit of all reasonable inferences that can be drawn from the evidence.”
Big Mountain Imaging v. Unemployment Comp. Bd. of Review, 48 A.3d 492, 494-95 (Pa. Cmwlth.
2012). The Board is the ultimate factfinder in UC cases and is, thus, empowered to make
credibility determinations and resolve conflicts in the evidence presented. Curran v.
Unemployment Comp. Bd. of Review, 752 A.2d 938, 940 (Pa. Cmwlth. 2000).
        6
          We have reordered Claimant’s arguments for ease of discussion.


                                                 6
mileage on her expense forms. Claimant points out that Employer did not know the
routes she traveled and, because it did not ask her for an explanation, Employer did
not have all the information it needed to accurately determine Claimant’s mileage.
As such, Claimant argues that there is no objectively verifiable evidence to support
Employer’s assertions regarding the distances Claimant traveled on a given day.
      It is well-settled that “[h]earsay evidence, [p]roperly objected to, is not
competent evidence to support a finding of the Board.” Walker v. Unemployment
Comp. Bd. of Review, 367 A.2d 366, 370 (Pa. Cmwlth. 1976). Although

      the admission of hearsay evidence is not reversible error when other
      competent evidence is received in support of the same proposition, such
      evidence alone cannot support a finding. It is true that such a finding
      can stand, however, when it has also been supported by competent
      evidence elicited . . . through questions suggested by the hearsay
      evidence received.

Palmer v. Unemployment Comp. Bd. of Review, 449 A.2d 126, 128 (Pa. Cmwlth.
1982) (citations omitted).
      At the hearing, Claimant objected to the admission of her expense forms,
which contained Clinical Team Leader’s handwritten entries on Claimant’s typed
forms documenting the mileage Employer obtained from MapQuest to verify
Claimant’s reported mileage, and other testimony on the basis that such evidence
was inadmissible hearsay unless Employer offered into evidence the MapQuest
calculations. (Hr’g Tr. at 8-9, 11.) After the Referee elicited statements from
Clinical Team Leader that she had, in fact, completed the handwritten information
on the forms and explained her process for obtaining the mileage she recorded from
MapQuest, the expense forms were admitted into evidence and the testimony
proceeded over Claimant’s objection that they constituted inadmissible hearsay. (Id.
at 10-11.) The Board rejected Claimant’s argument that the Referee erred in

                                         7
overruling her hearsay objection on the basis that Employer’s evidence was not
hearsay. (Id. at 11; Bd. Decision at 3.) Hearsay is defined as “a statement that [] the
declarant does not make while testifying at the current trial or hearing; and [] a party
offers in evidence to prove the truth of the matter asserted in the statement.” Rule
801(c) of the Pennsylvania Rules of Evidence, Pa.R.E. 801(c). Because Employer
offered the testimony of Clinical Team Leader regarding both the MapQuest
calculations she had made and her notes on the expense forms, neither her testimony
nor the expense forms were hearsay.7
       Executive Director testified that she “was quite taken aback when” she saw
the reported mileage on Claimant’s expense forms because she is from Carlisle and
is familiar with York, Newville, Harrisburg, and other areas to which Claimant has
traveled. (Hr’g Tr. at 10.) Because the forms aroused suspicion, Executive Director
directed Clinical Team Leader to investigate and verify Claimant’s mileage using
MapQuest. (Hr’g Tr. at 10.) Notably, it is acceptable for employees to use
MapQuest to verify their mileage. (Hr’g Tr. at 12.) Clinical Team Leader then
explained the process she used to verify Claimant’s mileage for June 1, 2015. First,
she looked up the client’s home address, then verified that a session occurred there
by looking at the corresponding progress note, and then, because there was no

       7
          We recognize that the Superior Court has held that a trial court abused its discretion by
taking judicial notice of a MapQuest distance determination because the site “is not so reliable that
its accuracy cannot reasonably be questioned” and “does not have the same inherent accuracy as
do professionally accepted medical dictionaries, or encyclopedias, or other matters of common
knowledge within the community.” Commonwealth v. Brown, 839 A.2d 433, 435-36 (Pa. Super.
2003) (criminal proceeding in which judicial notice of MapQuest was taken in order to determine
whether to invoke a mandatory sentencing provision of the Crimes Code, 18 Pa. C.S. §§ 101-9546)
(quotations omitted). However, in administrative proceedings, hearsay rules are relaxed, and “all
relevant evidence of reasonably probative value may be received.” Section 505 of the
Administrative Agency Law, 2 Pa. C.S. § 505; see Shapiro v. State Bd. of Accountancy, 856 A.2d
864, 872 (Pa. Cmwlth. 2004).



                                                 8
indication that Claimant began at the Mechanicsburg office that day, Clinical Team
Leader looked up the distance on MapQuest between Claimant’s home address and
the client’s address for the first location listed on the form. (Hr’g Tr. at 18.) Clinical
Team Leader testified that she followed that process for each of Claimant’s typed
entries on the forms, tried multiple routes, then handwrote her mileage findings in
the third column on the forms, and printed out the MapQuest result for each entry.8
(Hr’g Tr. at 19-21, 23.) Clinical Team Leader noted her MapQuest calculations of
131.47 miles for June 1, 2015, and 1903.1 miles total for the month of June, but that
Claimant indicated on the form that she traveled 222 miles on June 1, 2015, and
3,246 miles total for June. (Hr’g Tr. at 19; R.R. at 64a-65a.) In addition, Claimant
admitted that she does not record “every single little stop” she makes and she does
“not include back to the office roundtrips,” which are trips back to the office after
her appointments that she frequently makes. (Hr’g Tr. at 32, 37.) While Claimant
claims that she accurately recorded the miles she traveled, the Board found
Executive Director’s and Clinical Team Leader’s evidence and testimony that their
investigation of Claimant’s reported mileage showed that Claimant had substantially
over-reported her mileage in May and June 2015 to be more credible, which it was
empowered to do. (Bd. Decision at 3; Hr’g Tr. at 8-12, 17-21, 24, 32, 37); see
Curran v. Unemployment Comp. Bd. of Review, 752 A.2d 938, 940 (Pa. Cmwlth.
2000). Because Executive Director’s and Clinical Team Leader’s testimony, even
in the presence of conflicting evidence as to the exact routes taken or number of
miles traveled by Claimant on a given day, and Claimant’s admission constitute
“relevant evidence [that] a reasonable mind might accept as adequate to support [the]
conclusion” that Claimant over-reported her mileage in May and June 2015, there is


      8
          Employer did not offer the MapQuest results at the hearing.


                                                9
substantial evidence to support these findings. Am. Gen. Life and Accident Ins. Co.
v. Unemployment Comp. Bd. of Review, 648 A.2d 1245, 1248 (Pa. Cmwlth. 1994).
       Claimant also challenges Finding of Fact No. 12, in which the Board found
that, when confronted by Executive Director on July 15, 2015, “[C]laimant became
emotional and upset, but could not explain the discrepancy between her numbers and
. . . [E]mployer’s numbers.” (Bd. Decision, FOF ¶ 12.) Claimant argues that this
finding is contrary to the evidence of record because Employer never asked her for
an explanation. We disagree.
       Executive Director credibly testified that Claimant became very emotional
and upset at the July 15, 2015 termination meeting and that she asked Claimant to
explain “the tremendous variance from [Clinical Team Leader’s] Mapquest to
[Claimant’s]” mileage calculations, but Claimant “really didn’t answer.” (Hr’g Tr.
at 14-16.) Claimant denied that she was given an opportunity to explain her story
on July 15, 2015. (Hr’g Tr. at 38-39.) Despite Claimant’s assertion, the Board
rejected her testimony that she was not given a chance to explain anything at the July
15, 2015 meeting. (Bd. Decision at 3.) Because Executive Director’s testimony
constitutes “relevant evidence [that] a reasonable mind might accept as adequate to
support [the] conclusion” that Claimant was afforded an opportunity to explain the
mileage discrepancies but did not do so, there is substantial evidence to support this
finding.9 Am. Gen. Life, 648 A.2d at 1248.




       9
         In her Statement of the Questions Involved in her brief, Claimant also appears to challenge
Finding of Fact No. 13, in which the Board found that Employer terminated Claimant for over-
reporting her mileage on her expense forms. (Claimant’s Br. at 4; Bd. Decision, FOF ¶ 13.)
However, Claimant does not develop any argument with regard to that finding in the Argument
section of her brief. We, therefore, agree with the Board that the issue was not preserved. Even if
Claimant did challenge Finding of Fact No. 13, there is substantial evidence to support that finding.


                                                10
      We next consider Claimant’s argument that the Board erred in concluding that
Claimant’s actions constituted willful misconduct because Employer failed to
sustain its burden of proof under Section 402(e) of the Law. Whether an employee’s
actions constitute willful misconduct is a question of law reviewable by this Court.
Reading Area Water Auth. v. Unemployment Comp. Bd. of Review, 137 A.3d 658,
661 (Pa. Cmwlth. 2016). Section 402(e) of the Law provides, in pertinent part, that
“[a]n employe shall be ineligible for compensation for any week . . . [i]n which h[er]
unemployment is due to h[er] discharge or temporary suspension from work for
willful misconduct connected with h[er] work.” 43 P.S. § 802(e). While the Law
does not define “willful misconduct,” our Court has defined it as:

      (1) a wanton or willful disregard for an employer’s interests; (2) a
      deliberate violation of an employer’s rules; (3) a disregard for standards
      of behavior which an employer can rightfully expect of an employee;
      or (4) negligence indicating an intentional disregard of the employer’s
      interest or an employee’s duties or obligations.

Phila. Parking Auth. v. Unemployment Comp. Bd. of Review, 1 A.3d 965, 968 (Pa.
Cmwlth. 2010). The falsification of an employer’s records constitutes willful
misconduct. Diachenko v. Unemployment Comp. Bd. of Review, 457 A.2d 207, 208
(Pa. Cmwlth. 1983). The employer bears the burden of proving a claimant’s willful
misconduct. Spirnak v. Unemployment Comp. Bd. of Review, 557 A.2d 451, 453
(Pa. Cmwlth. 1989). Moreover, as the prevailing party below, Employer “is entitled
to the benefit of all reasonable inferences drawn from the evidence.” Ductmate
Indus., Inc. v. Unemployment Comp. Bd. of Review, 949 A.2d 338, 342 (Pa. Cmwlth.
2008). If an employer makes a showing of willful misconduct, the burden shifts to
the claimant to establish good cause for his or her actions. Phila. Parking Auth., 1
A.3d at 968. A claimant has good cause for his or her actions if such actions are


                                         11
justifiable and reasonable under the circumstances. Frumento v. Unemployment
Comp. Bd. of Review, 351 A.2d 631, 634 (Pa. 1976).
      As previously stated above, Employer established that Claimant over-reported
her mileage on her May and June 2015 expense forms. (Bd. Decision, FOF ¶¶ 5, 8-
9, 11; Hr’g Tr. 10, 17-21, 23.) Claimant admitted that she does not record every stop
she makes and does not include her trips back to the office between appointments,
which are trips she frequently makes. (Bd. Decision at 3; Hr’g Tr. at 32, 37.) In
turn, because Claimant over-reported her mileage and misrepresented other
information on her expense forms, she was discharged for falsification of
Employer’s records. (Bd. Decision, FOF ¶¶ 5, 8-9, 11-12; Bd. Decision at 3.)
Employer had a right to expect that its employee would accurately record the
information requested on the expense forms, including all of the employee’s
whereabouts and mileage traveled to and from each destination. By misrepresenting
both her whereabouts and mileage on her expense forms, Claimant knowingly
disregarded Employer’s interests and violated a standard that Employer had a right
to expect from Claimant. Thus, Employer met its burden of proving that Claimant’s
actions in falsifying her expense reports constituted a disregard of Employer’s
interests, which constituted willful misconduct.
      We also agree with the Board that Claimant has not established good cause
for her actions. Claimant seeks to justify her misconduct by asserting that, although
she did not always list it on her expense forms, she sometimes returned to
Employer’s Mechanicsburg office between assignments, thus increasing her
mileage.   When asked how Employer would know whether she had made
“roundtrips” back to the office, Claimant responded that “[t]hey could ask me.”
(Hr’g Tr. at 42.) Claimant also attempts to justify her actions in not reporting every



                                         12
stop she makes by asserting that she “wanted to save space on the form.” (Id.)
However, the Board rejected this testimony because Claimant “did not offer it as a
reason for the discrepanc[ies] when questioned by . . . [E]mployer on July 15, 2015,”
and, even when Claimant listed that she went back to the Mechanicsburg office on
the expense forms, she still over-reported her mileage.       (Bd. Decision at 3.)
Therefore, because Claimant disregarded Employer’s interests by misrepresenting
her mileage traveled on her expense forms, and because Claimant has not established
good cause for doing so, the Board did not err in finding Claimant ineligible for
benefits pursuant to Section 402(e) of the Law.
      Accordingly, the Board’s Order is affirmed.




                                       _____________________________________
                                       RENÉE COHN JUBELIRER, Judge




                                         13
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Dana A. Crall,                        :
                      Petitioner      :
                                      :
                 v.                   :   No. 538 C.D. 2016
                                      :
Unemployment Compensation             :
Board of Review,                      :
                    Respondent        :


                                   ORDER


      NOW, March 13, 2018, the March 9, 2016 Order of the Unemployment
Compensation Board of Review, entered in the above-captioned matter, is
AFFIRMED.




                                    _____________________________________
                                    RENÉE COHN JUBELIRER, Judge